This is an action for damages on account of the damage alleged to have been sustained by reason of the negligence of the defendant in obstructing the flow of water from Lynch's river in such a way as to flood the storehouse and stock of goods in the possession of the plaintiff, Huggins.
The case was tried before Hon. R.W. Sharkey, Judge of the Civil Court of Florence County, and a jury; the result being a verdict in favor of the plaintiff for $272.00.
On account of the failure of the plaintiff to prove title to the lot and building where his store was located, the trial Judge limited his recovery to damage done to the personal property which he owned beyond question.
There are two questions raised by the appellant:
1. Whether the Civil Court of Florence County had jurisdiction of the case as one involving title to real estate, not within its statutory jurisdiction; and
2. Whether the motion of the defendant for a directed verdict in its favor should have been granted upon the ground that there was no evidence tending to show willfulness or negligence on its part as a proximate cause of the damage sustained by the plaintiff.
Upon the first question, as the Court limited the plaintiff to a recovery on account of damage to personal property, and it is assumed that the verdict was in harmony with that instruction, the question of jurisdiction need not be considered.
A solution of the second question requires an explanation of the situation and of the events, the basis of the action:
It appears that the plaintiff occupied a store building with residence overhead, at a place called New Hope, in Florence County, on the line of the defendant railroad company, between Florence and Charleston; the railroad double-track runs practically due north and south as it passes New *Page 506 
Hope, and is located upon a fill some six feet high; a little beyond the west line of its right-of-way, and parallel with it runs the paved Coastal Highway, also located upon a fill but slightly lower than the level of the railroad track; the plaintiff's "messuage" is located very near and fronting the Coastal Highway; north of New Hope and some three miles from Lynch's river, both the railroad and the highway cross the river; between Lynch's river and New Hope there are several streams tributary to the river, crossed by the two highways mentioned, and under both are drains and culverts and over some, trestles.
It appears that prior to 1929 there had been several seasons of very high water from the river and the tributary streams; the most serious was in September, 1928, when it seemed that "the windows of heaven were opened," and the valley of the river became a seething flood; the highway and the railroad were in the path of the flood, which came down from the river some three miles, making its way to join the river lower down; the country between the river and New Hope is flat and a sea of waters overwhelmed it.
The plaintiff testified that for a distance of two miles the water was running over the highway before it reached his store, that it then rose two feet at his store, evidently for the reason that the conduits under the highway were insufficient to carry off the oncoming flood.
The issue in the case is whether the fill upon which the railroad tracks were laid, admitting that the culverts under the tracks were insufficient to carry off the waters of the great flood, contributed proximately to the flooding of the plaintiff's property.
The fill upon which the Coastal Highway was constructed was about four feet high; it lay between the oncoming flood and the railroad fill, slightly lower in elevation than the tracks; for a distance of two miles between New Hope and Lynch's river, the water had risen to the top of the *Page 507 
highway fill, and was running over the highway at a depth of some six inches, filling the space between the highway and the railroad; the elevation of the plaintiff's property was lower than the elevation of the highway; and it being the primary obstruction, it seems inevitable that it caused the flooding of his property; as long as the water was running over the surface of the highway, there could have been no backwater from the railroad fill; there is no evidence tending to show that the water ceased running over the highway and was backed over it towards the plaintiff's property. It seems apparent that if there had been no railroad fill there at all, the plaintiff's property would still have been flooded by the immense waste of waters obstructed by the highway fill. The motion for nonsuit should therefore have been granted.
The judgment of this Court should be that the judgment appealed from be reversed, and that the case be remanded for the entry of judgment of nonsuit under Rule 27.